Exhibit 10.2
 
Intangible Assets Transfer Agreement
 
Party A (Transferor): Shenzhen New Clouds Network Technology Co., Ltd (
hereinafter referred to as “Party A”)
Address: 2313-2315 Room, B Building, Shenzhen Building, Caitian South Road,
Futian District, Shenzhen, China
Legal Representative: Zhang Guihe
Tel:


Party B (Transferee): Moxian (Hongkong) Limited (hereinafter referred to as
“Party B,” together with “Party A,” the “Parties”)
Address: 304 Room, Third Floor, New East Ocean Centre, Science Museum Rd No. 9,
Kowloon, Tsim Sha Tsui, Hongkong
Legal Representative: Cheung Chor Kiu, Lawrence
Tel:


Whereas:


Party A owns the “Moxian” trademark (Application No.:10624435, 38th Type), “M”
trademark (Application No.: 10624504, 35th Type), software copyright of “Mo-Bid
Apps software V1.2” (Certificate No.: No. 0464004 Software Copyright) and
“Moxian Social Network Platform Software [Abbreviation: Moxian Net] V1.0”
(Certificate No.: No. 0437693 Software Copyright) (as shown in the attachment)
which are related to the Moxian online platform products (collectively, the
“Intangible Assets”). According to the applicable provisions in the COPYRIGHT
LAW OF THE PEOPLE'S REPUBLIC OF CHINA, the PROTECTION OF COMPUTER SOFTWARE
REGULATIONS and the PRC TRADEMARK LAW IMPLEMENTING REGULATIONS, on the basis of
equality and good faith, the Parties hereto agree the followings regarding the
transfer of the Intangible Assets:
 
1.
The intellectual property right (the “Intellectual Property Right”) in the
Intangible Assets referred to in this Intangible Asset Transfer Agreement (the
“Agreement”) is not limited to the submitted content for the purpose of
registering the Intellectual Property Rights. The Intellectual Property Right
also include source code, database, document, technology materials, graphics,
map, image and computer plot, etc., existing in various forms, formats, and
mediums. Any parts of update, improvement or revision on the Intangible Assets
before and after entering into this Agreement shall be the property of Party A.

 
2.
Party A transfers the Intangible Assets in all jurisdictions to Party B for no
costs. After the date of entering into the Agreement, Party B owns the
Intangible Assets and Party A has no rights whatsover in the Intangible Assets
except that Party B licenses the rights to use the Intellectual Property to
Party A. If the transfer of Intangible Asset requires registration, Party A is
obligated to assist Party B to complete the requested registration procedure,
and is responsible for all the expense and fees. Party A should deliver all
documents of the Intangible Assets and source code of all software within 3 days
after Agreement is signed. Party A is not allowed to have any copy of any
documents transferred.

 
 
1

--------------------------------------------------------------------------------

 
 
3.
Party A represents and warrants that the Intangible Assets are authenticated,
legitimate and valid. Party A further guarantees that the Intangible Assets are
original. It has never licensed, assigned, or transferred the Intangible Assets
to any person or entity. If any of the above representations and warranties
fails, Party A shall compensate Party B for all of the loss and damages
incurred. Party B is entitled to terminate this Agreement simultaneously with
the failure of such representations or warranties.

 
4.
Party A represents and warrants it has the complete Intellectual Property Right
in the Intangible Assets and any rights in the Intangible Assets does not
violate any law and regulations and does not infringe any rights of any person
or entity. If any of the above representations and warranties fails, Party A
shall compensate Party B for all of the loss and damages incurred. Party B is
entitled to terminate this Agreement simultaneously with such representations or
warranties.

 
5.
This Agreement is binding on both Parties. Each party should enforce the terms
under this Agreements under full faith. The party who violates any terms of the
Agreement shall compensate the non-violating party for any costs and damages.

 
6.
The Parties can negotiate the terms regarding any matters that are not included
in this Agreement.

 
7.
The Agreement is in quadruplicate (each copy has the same legal effects).  Each
party holds two copies.

 
8.
This Agreement comes into effect after the signing date.

 
9.
The Agreement is in accordance with the laws of the Peoples’ Republic of China.
All disputes shall be resolved in the courts where Party B’s principal place of
business locates.

 
Party A: Shenzhen New Clouds Network Technology Co., Ltd
Signature:
Date:
 
Party B: Moxian (Hong Kong) Limited
Signature:
 
 
2

--------------------------------------------------------------------------------